
	
		II
		Calendar No. 1043
		110th CONGRESS
		2d Session
		S. 2292
		[Report No. 110–481]
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Craig, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 23 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Homeland Security Act of 2002, to establish
		  the Office for Bombing Prevention, to address terrorist explosive threats, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 National Bombing Prevention Act of
			 2007.
		2.Bombing
			 prevention
			(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
				
					210F.Office for
				Bombing Prevention
						(a)In
				generalThere is in the Department an Office for Bombing
				Prevention (in this section referred to as the Office) within
				the Protective Security Coordination Division of the Office of Infrastructure
				Protection.
						(b)ResponsibilitiesThe
				Office shall have the primary responsibility within the Department for
				enhancing the ability, and coordinating the efforts, of the Nation to deter,
				detect, prevent, protect against, and respond to terrorist explosive attacks,
				including by—
							(1)serving as the
				lead agency of the Department for ensuring that programs designed to counter
				terrorist explosive attacks nationwide, function together efficiently to meet
				the evolving threat from explosives and improvised explosive devices;
							(2)coordinating
				national and intergovernmental bombing prevention activities to ensure those
				activities work toward achieving common national goals;
							(3)conducting
				analysis of the capabilities and requirements necessary for Federal, State, and
				local governments to deter, prevent, detect, protect against, and assist in any
				response to terrorist explosive attacks by—
								(A)maintaining a
				national analysis database on the capabilities of bomb squads, explosive
				detection canine teams, tactics teams, and public safety dive teams; and
								(B)applying the
				analysis derived from the database described in subparagraph (A) in—
									(i)evaluating
				progress toward closing identified gaps relating to national strategic goals
				and standards; and
									(ii)informing
				decisions relating to homeland security policy, assistance, training, research,
				development efforts, and testing and evaluation, and related
				requirements;
									(4)promoting secure
				information sharing of sensitive material and promoting security awareness,
				including by—
								(A)operating and
				maintaining a secure information sharing system that allows the sharing of
				critical information relating to terrorist explosive attack tactics,
				techniques, and procedures;
								(B)educating the
				public and private sectors about explosive precursor chemicals;
								(C)working with
				international partners, in coordination with the Office for International
				Affairs of the Department, to develop and share effective practices to deter,
				prevent, detect, protect, and respond to terrorist explosive attacks;
				and
								(D)executing national
				public awareness and vigilance campaigns relating to terrorist explosive
				threats, preventing explosive attacks, and activities and measures underway to
				safeguard the Nation;
								(5)assisting State
				and local governments in developing multi-jurisdictional improvised explosive
				devices security plans for high-risk jurisdictions;
							(6)helping to ensure,
				in coordination with the Under Secretary for Science and Technology and the
				Administrator of the Federal Emergency Management Agency, the identification
				and availability of effective technology applications through field pilot
				testing and acquisition of such technology applications by Federal, State, and
				local governments to deter, prevent, detect, protect, and respond to terrorist
				explosive attacks;
							(7)coordinating the
				efforts of the Department relating to, and assisting departments and agencies
				of the Federal, State, local government, and private sector business in,
				developing and implementing national explosives detection canine training,
				certification, and performance standards;
							(8)ensuring the
				implementation of any recommendations contained in the national strategy
				described in section 210G, including developing, maintaining, and tracking
				progress toward achieving objectives to reduce the Nation’s vulnerability to
				terrorist attacks using explosives or improvised explosive devices; and
							(9)developing, in
				coordination with the Administrator of the Federal Emergency Management Agency,
				programmatic guidance and permitted uses for bombing prevention activities
				funded by homeland security assistance administered by the Department.
							(c)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$10,000,000 for
				fiscal year 2008;
								(B)$25,000,000 for
				each of fiscal years 2009 through 2010; and
								(C)such sums as are
				necessary for each fiscal year thereafter.
								(2)AvailabilityAmounts
				made available pursuant to this subsection shall remain available until
				expended.
							210G.National
				strategy
						(a)In
				generalThe President shall
				develop and periodically update a national strategy to prevent and prepare for
				terrorist attacks in the United States using explosives or improvised explosive
				devices.
						(b)DevelopmentNot later than 90 days after the date of
				enactment of this section, the President shall develop the national strategy
				described in subsection (a).
						(c)ReportingNot later than 6 months after the date of
				submission of the report regarding each quadrennial homeland security review
				conducted under section 707(c), the President shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives a report regarding the
				national strategy described in subsection (a), which shall include
				recommendations, if any, for deterring, preventing, detecting, protecting
				against, and responding to terrorist attacks in the United States using
				explosives or improvised explosive devices, including any such recommendations
				relating to coordinating the efforts of Federal, State, local, and tribal
				governments, emergency response providers, and the private
				sector.
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 210E the following:
				
					
						Sec. 210F. Office for Bombing
				Prevention.
						Sec. 210G. National
				strategy.
					
					.
			3.Explosives
			 technology development and transfer
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following:
				
					318.Explosives
				research and development
						(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, the Attorney
				General, the Secretary of Defense, and the head of any other relevant Federal
				department or agency, shall coordinate nonmilitary research, development,
				testing, and evaluation activities of the Federal Government relating to the
				detection and prevention of, protection against, and response to explosive
				attacks within the United States, and the development of bomb squad tools and
				technologies necessary to neutralize and disable explosive devices.
						(b)Military
				researchThe Secretary, acting through the Under Secretary for
				Science and Technology, and in coordination with the Under Secretary for
				National Protection and Programs, shall coordinate with the Secretary of
				Defense and the head of any other relevant Federal department or agency to
				ensure that, to the maximum extent possible, military information and research,
				development, testing, and evaluation activities relating to the detection and
				prevention of, protection against, and response to explosive attacks, and the
				development of tools and technologies necessary to neutralize and disable
				explosive devices, are applied to nonmilitary uses.
						319.Technology
				transfer
						(a)In
				generalThe Secretary, acting through the Under Secretary for
				Science and Technology, and in coordination with the Under Secretary for
				National Protection and Programs, shall establish a technology transfer program
				to facilitate the identification, modification, and commercialization of
				technology and equipment for use by Federal, State, and local governmental
				agencies, emergency response providers, and the private sector to deter,
				prevent, detect, protect, and respond to explosive attacks within the United
				States.
						(b)ProgramThe
				activities under the program established under subsection (a) shall
				include—
							(1)applying the
				analysis conducted under section 210F(b)(3) of the capabilities and
				requirements of bomb squad, explosive detection canine teams, tactical teams,
				and public safety dive teams of Federal, State, and local governments, to
				determine the training and technology requirements for Federal, State, and
				local governments, emergency response providers, and the private sector;
							(2)identifying
				available technologies designed to deter, prevent, detect, protect, or respond
				to explosive attacks that have been, or are in the process of being, developed,
				tested, evaluated, or demonstrated by the Department, other Federal agencies,
				the private sector, foreign governments, or international organizations;
							(3)reviewing whether
				a technology described in paragraph (2) may be useful in assisting Federal,
				State, or local governments, emergency response providers, or the private
				sector in detecting, deterring, preventing, or responding to explosive
				attacks;
							(4)communicating to
				Federal, State, and local governments, emergency response providers, and the
				private sector the availability of any technology described in paragraph (2),
				including providing the specifications of such technology, indicating whether
				such technology satisfies appropriate standards, and identifying grants, if
				any, available from the Department to purchase such technology; and
							(5)developing and
				deploying an electronic countermeasures capability to—
								(A)protect high-risk
				targets and neutralize radio controlled improvised explosive devices;
				and
								(B)serve as a pilot
				initiative of the technology transfer program described in paragraphs (1)
				through (4).
								(c)Working
				groupTo facilitate the transfer of military technologies, the
				Secretary, acting through the Under Secretary for Science and Technology, in
				coordination with the Secretary of Defense, and in a manner consistent with
				protection of sensitive sources and methods, shall establish a working group to
				advise and assist in the identification of military technologies designed to
				deter, prevent, detect, protect, or respond to explosive attacks that are in
				the process of being developed, or are developed, by the Department of Defense
				or the private
				sector.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following:
				
					
						Sec. 318. Explosives research and
				development.
						Sec. 319. Technology
				transfer.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 National Bombing Prevention Act of
			 2007.
		2.Bombing
			 prevention
			(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
				
					210F.Office for Bombing
				Prevention
						(a)In
				generalThere is in the Department an Office for Bombing
				Prevention (in this section referred to as the Office) within
				the Office of Infrastructure Protection.
						(b)ResponsibilitiesThe
				Office shall have the primary responsibility within the Department for
				enhancing the ability, and coordinating the efforts, of the Nation to deter,
				detect, prevent, protect against, and respond to terrorist explosive attacks,
				including by—
							(1)serving as the lead
				agency of the Department for ensuring that programs designed to counter
				terrorist explosive attacks nationwide, function together efficiently to meet
				the evolving threat from explosives and improvised explosive devices;
							(2)coordinating, in
				consultation with the National Domestic Preparedness Consortium of the
				Department, national and intergovernmental bombing prevention activities to
				ensure those activities work toward achieving common national goals;
							(3)conducting analysis of
				the capabilities and requirements necessary for State and local governments to
				deter, prevent, detect, protect against, and assist in any response to
				terrorist explosive attacks by—
								(A)maintaining a national
				analysis database on the capabilities of bomb squads, explosive detection
				canine teams, tactics teams, and public safety dive teams; and
								(B)in consultation with the
				Attorney General, applying the analysis derived from the database described in
				subparagraph (A) in—
									(i)evaluating progress
				toward closing identified gaps relating to national strategic goals and
				standards; and
									(ii)informing decisions
				relating to homeland security policy, assistance, training, research,
				development efforts, and testing and evaluation, and related
				requirements;
									(4)promoting secure
				information sharing of sensitive material relating to terrorist explosives and
				promoting security awareness, including by—
								(A)operating and maintaining
				a secure information sharing system that allows the sharing of critical
				information relating to terrorist explosive attack tactics, techniques, and
				procedures;
								(B)in consultation with the
				Attorney General, educating the public and private sectors about explosive
				precursor chemicals;
								(C)working with
				international partners, in coordination with the Office for International
				Affairs of the Department and the Attorney General, to develop and share
				effective practices to deter, prevent, detect, protect, and respond to
				terrorist explosive attacks; and
								(D)executing national public
				awareness and vigilance campaigns relating to terrorist explosive threats,
				preventing explosive attacks, and activities and measures underway to safeguard
				the Nation;
								(5)assisting, in
				consultation with the Administrator of the Federal Emergency Management Agency,
				State and local governments in developing multi-jurisdictional improvised
				explosive devices security plans for high-risk jurisdictions;
							(6)helping to ensure, in
				coordination with the Under Secretary for Science and Technology and the
				Administrator of the Federal Emergency Management Agency, the identification
				and availability of effective technology applications through field pilot
				testing and acquisition of such technology applications by Federal, State, and
				local governments to deter, prevent, detect, protect, and respond to terrorist
				explosive attacks;
							(7)coordinating the efforts
				of the Department relating to, and assisting, in consultation with the Attorney
				General, departments and agencies of the Federal, State, local government, and
				private sector business in, developing and implementing national explosives
				detection canine training, certification, and performance standards;
							(8)ensuring the
				implementation of any recommendations contained in the national strategy
				described in section 210G, including developing, maintaining, and tracking
				progress toward achieving objectives to reduce the Nation’s vulnerability to
				terrorist attacks using explosives or improvised explosive devices; and
							(9)developing, in
				coordination with the Administrator of the Federal Emergency Management Agency,
				programmatic guidance and permitted uses for bombing prevention activities
				funded by homeland security assistance administered by the Department.
							(c)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$10,000,000 for fiscal
				year 2008;
								(B)$25,000,000 for each of
				fiscal years 2009 through 2010; and
								(C)such sums as are
				necessary for each fiscal year thereafter.
								(2)AvailabilityAmounts
				made available pursuant to this subsection shall remain available until
				expended.
							210G.National
				strategy
						(a)In
				generalThe President shall
				develop and periodically update a national strategy to prevent and prepare for
				terrorist attacks in the United States using explosives or improvised explosive
				devices.
						(b)DevelopmentNot later than 90 days after the date of
				enactment of this section, the President shall develop the national strategy
				described in subsection (a).
						(c)ReportingNot later than 6 months after the date of
				submission of the report regarding each quadrennial homeland security review
				conducted under section 707(c), the President shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives a report regarding the
				national strategy described in subsection (a), which shall include
				recommendations, if any, for deterring, preventing, detecting, protecting
				against, and responding to terrorist attacks in the United States using
				explosives or improvised explosive devices, including any such recommendations
				relating to coordinating the efforts of Federal, State, local, and tribal
				governments, emergency response providers, and the private
				sector.
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 210E the following:
				
					
						Sec. 210F. Office for Bombing
				Prevention.
						Sec. 210G. National
				strategy.
					
					.
			3.Explosives technology
			 development and transfer
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following:
				
					318.Explosives research
				and development
						(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, the Attorney
				General, the Secretary of Defense, and the head of any other relevant Federal
				department or agency, shall coordinate nonmilitary research, development,
				testing, and evaluation activities of the Federal Government relating to the
				detection and prevention of, protection against, and response to explosive
				attacks within the United States, and the development of bomb squad tools and
				technologies necessary to neutralize and disable explosive devices.
						(b)Military
				researchThe Secretary, acting through the Under Secretary for
				Science and Technology, and in coordination with the Under Secretary for
				National Protection and Programs, shall coordinate with the Secretary of
				Defense and the head of any other relevant Federal department or agency to
				ensure that, to the maximum extent possible, military information and research,
				development, testing, and evaluation activities relating to the detection and
				prevention of, protection against, and response to explosive attacks, and the
				development of tools and technologies necessary to neutralize and disable
				explosive devices, are applied to nonmilitary uses.
						319.Technology
				transfer
						(a)In
				generalThe Secretary, acting through the Under Secretary for
				Science and Technology, and in coordination with the Under Secretary for
				National Protection and Programs, shall establish a technology transfer program
				to facilitate the identification, modification, and commercialization of
				technology and equipment for use by State and local governmental agencies,
				emergency response providers, and the private sector to deter, prevent, detect,
				protect, and respond to explosive attacks within the United States.
						(b)ProgramThe
				activities under the program established under subsection (a) shall
				include—
							(1)applying the analysis
				conducted under section 210F(b)(3) of the capabilities and requirements of bomb
				squad, explosive detection canine teams, tactical teams, and public safety dive
				teams of State and local governments, to assist in the determination of
				training and technology requirements for State and local governments, emergency
				response providers, and the private sector;
							(2)identifying available
				technologies designed to deter, prevent, detect, protect, or respond to
				explosive attacks that have been, or are in the process of being, developed,
				tested, evaluated, or demonstrated by the Department, other Federal agencies,
				the private sector, foreign governments, or international organizations;
							(3)reviewing whether a
				technology described in paragraph (2) may be useful in assisting Federal,
				State, or local governments, emergency response providers, or the private
				sector in detecting, deterring, preventing, or responding to explosive
				attacks;
							(4)communicating, in
				coordination with the Attorney General, to Federal, State, and local
				governments, emergency response providers, and the private sector the
				availability of any technology described in paragraph (2), including providing
				the specifications of such technology, indicating whether such technology
				satisfies appropriate standards, and identifying grants, if any, available from
				the Department to purchase such technology; and
							(5)in coordination with the
				Attorney General, developing and deploying electronic countermeasures
				to—
								(A)protect high-risk
				targets; and
								(B)serve as a pilot
				initiative of the technology transfer program described in paragraphs (1)
				through (4).
								(c)Working
				groupTo facilitate the transfer of military technologies, the
				Secretary, acting through the Under Secretary for Science and Technology, in
				coordination with the Attorney General and the Secretary of Defense, and in a
				manner consistent with protection of sensitive sources and methods, shall
				establish a working group, or use an appropriate interagency body in existence
				on the date of enactment of this section, to advise and assist in the
				identification of military technologies designed to deter, prevent, detect,
				protect, or respond to explosive attacks that are in the process of being
				developed, or are developed, by the Department of Defense or the private
				sector.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following:
				
					
						Sec. 318. Explosives research and
				development.
						Sec. 319. Technology
				transfer.
					
					.
			4.Savings
			 clauseNothing in this Act or
			 the amendments made by this Act may be construed to limit or otherwise affect
			 the authorities or responsibilities of the Attorney General.
		
	
		September 23 (legislative day, September 17),
		  2008
		Reported with an amendment
	
